Mr. Justice Baume delivered the opinion of the court. This is an action of trespass brought by appellant against appellees, to recover damages for taking, impounding and detaining two black heifers, the property of appellant. There was a verdict below of “ not guilty,” and judgment against appellant for costs, from which judgment he prosecutes this appeal. The record shows that, prior to bringing this action in trespass appellant had brought his action in replevin against one or more of the appellees, and had recovered possession of the stock. A party who recovers in replevin, and gets a return of the property from one party, cannot after-wards bring suit against the same and another party in trespass for the wrongful taking of such property. Either remedy is adequate to afford him satisfaction, but he cannot pursue both. Kar v. Barstow, 24 Ill. 581; Kapischki v. Koch, 18Ó Ill. 44. Substantial justice has been done by the judgment in this case, and it will be affirmed. Affirmed.